Title: To James Madison from Thomas Todd, 6 August 1817
From: Todd, Thomas
To: Madison, James


My Dear Sir,Augt. 6th. 1817.
Since my return from Lexington from whence I wrote you, Mrs. T. has received two letters from her son Walter, pressing for permission to spend the ensuing winter in Philadelphia & attend the lectures of Dr. Cooper. As the request is complied with, I have to solicit the favour of you to advance to him (if convenient) such sum of money as you deem necessary for the outfit & to fix him there til I can make him a remittance. I presume two or three hundred dollars in addition to the hundred before requested will be sufficient. Whatever sums you advance to the boys, deduct from the price of the horses, which I hope will arrive safe & without injury & that both them & their price you will not be dissatisfied with.
The Election for representatives to our State legislature commenced on Monday—in this & the adjacent Counties no doubt exists as to the result in favour of a new election of Governor. I still think it doubtful in the State at large.
Mrs. T. unites with me in affectionate respect & esteem to yourself & our dear Sisters & other friends with sincere esteem & regard I am Yrs.
Thomas Todd
